Citation Nr: 0520564	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	C. Ryan Jones, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1941 
to October 1945.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 1999 and January 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The appellant and her son testified before the undersigned at 
a hearing conducted at the RO in September 2001.  A 
transcript of that hearing is contained in the claims folder. 

The RO by the appealed June 1999 and January 2000 rating 
actions also considered a claim of entitlement to accrued 
benefits, denying that claim.  While the appellant in 
February 2000 submitted a notice of disagreement which 
disagreed both with the denial of entitlement to service 
connection for the cause of the veteran's death and the 
denial of entitlement to accrued benefits, the appellant did 
not submit a substantive appeal addressing the accrued 
benefits issue in response to a statement of the case issued 
in May 2000.  A VA Form 9 submitted in July 2000 perfected 
the appeal of the claim of entitlement to service connection 
for the cause of the veteran's death, but did not address the 
accrued benefits claim.  While it is true that the appellant 
did address the accrued benefits claim at a Board hearing 
conducted at the RO (a "Travel Board" hearing) in September 
2001, that was not timely to perfect an appeal, since it was 
neither within one year of the decisions denying the accrued 
benefits claim, nor within 60 days of the statement of the 
case issued in May 2000.  Because no substantive appeal was 
timely received addressing the accrued benefits claim in 
response to the May 2000 statement of the case, the issue of 
entitlement to accrued benefits is not currently before the 
Board for appellate consideration.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004).  The Board notes that the issue of 
entitlement to accrued benefits was listed on the title page 
of the Board's June 2004 remand of the claim of entitlement 
to service connection for the cause of the veteran's death.  
However, the Board did not in that remand accept jurisdiction 
of the claim of entitlement to accrued benefits.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision on the 
issue on appeal has been obtained.  

2.  The veteran died in November 1998; his death certificate 
lists his cause of death as lung cancer, and lists no other 
cause of death.  

3.  The veteran died of lung cancer. 

4.  Lung cancer developed many years after service, and is 
not related to a disease or injury in service. 

5.  During the veteran's lifetime, service connection was in 
effect only for status-post subtotal gastrectomy, which was 
formerly rated as peptic ulcer.  The status-post subtotal 
gastrectomy was rated 40 percent disabling at the time of his 
death, and while it had been assigned a 60 percent evaluation 
in April 1952, that rating was properly reduced in 1957.  
 
6. The status-post subtotal gastrectomy did not cause or 
contribute to the onset of death.  





CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. §§ 1310, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will notify claimants to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).  VA has fulfilled these requirements in this case.  

The appellant has been informed of the information and 
evidence necessary to substantiate her claim by rating 
decisions in June 1999 and January 2000, and by a statement 
of the case in May 2000 and supplements thereto in January 
2002 and October 2004.  She was specifically advised of the 
notice and duty to assist provisions of the VCAA in a July 
2004 VCAA letter.  By this letter, the appellant was informed 
of information and evidence that she should submit in 
furtherance of her claim, and was informed of the assistance 
VA would provide in obtaining that evidence.  She was also 
requested to submit any pertinent evidence in her possession.  
By the above-noted RO decisions and statement of the case and 
supplements thereto, the appellant was informed of 
development already undertaken, as well as evidence of record 
pertinent to her claim on appeal.  

Recent VA treatment including the veteran's terminal 
hospitalization report, as well as the veteran's death 
certificate, are associated with the claims folder.  VA 
medical opinions, addressing the questions of the cause of 
death and any relationship between the veteran's service-
connected status-post subtotal gastrectomy and the cause of 
death, have been obtained and associated with the claims 
folder.  The appellant was afforded a requested Board hearing 
conducted at the RO, and a transcript of that hearing is 
contained in the claims folder.  The appellant said at the 
hearing that all treatment in recent years was conducted at 
VA facilities.  There is thus no indication, despite requests 
to the appellant for additional evidence in her possession or 
for information regarding additional pertinent medical 
evidence, that there is any pertinent medical evidence that 
is not of record.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board remanded the case in June 2004 for additional 
development including the July 2004 issuance of a VCAA 
letter, obtaining a medical opinion addressing the questions 
of the cause of death and any relationship between the 
veteran's service-connected status-post subtotal gastrectomy 
and the cause of death, and RO issuance of another 
supplemental statement of the case.  Development requested in 
that remand has been completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for Service Connection for the Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004). Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002).

The veteran's death certificate indicates that he died in 
November 1998, and states lung cancer was the cause of death.  
The certificate lists no other cause of death, and lists no 
other significant conditions as contributing to the onset of 
death.  

During his lifetime the veteran was only service connected 
for status-post subtotal gastrectomy, which was formerly 
rated as peptic ulcer.  While the status-post subtotal 
gastrectomy was assigned a 60 percent evaluation in April 
1952, it was proposed to be reduced to 40 percent by an RO 
action in May 1957, for a reduction effective in August 1957, 
and that reduction was confirmed by an RO decision letter in 
September 1957.  

The veteran's service medical records do not reflect any 
findings or diagnoses of lung cancer.  There is no evidence 
of lung cancer within one year of service separation in 
October 1945.  

Lung cancer was first medically diagnosed in the course of 
the veteran's terminal hospitalization, from September 1998 
to November 1998, several decades post service.  

The veteran's VA treatment records in the decade prior to his 
death show treatment for his status-post subtotal 
gastrectomy, including for upper gastrointestinal pain, as 
well as monthly vitamin B-12 injections for treatment of 
pernicious anemia.  While these records show ongoing upper 
gastrointestinal pain symptoms, they do not contain findings 
of declining health associated either with his status post 
gastrectomy or with other gastrointestinal disability.  

The veteran underwent a gastroscopy in September 1995 based 
on his history of 20 years of heartburn following a 
gastrectomy.  Findings included a thickened esophagus, a 
fire-red and swollen gastric pouch, and several gastric 
polyps, one of which was ulcerated and judged suspicious in 
appearance.  Multiple biopsies were obtained and a CLO 
(Campylobacter-like organism) test was performed.  

In November 1995 the veteran was seen at a VA facility, and 
he then reported that he had fallen and x-rays were taken of 
his ribs, showing a spot on his lung.  Chest x-rays were 
ordered.  Upon follow up, x-rays were reviewed and a 
calcified granuloma was assessed, with a plan to watch the 
condition.  Upon VA follow up in July 1996, chest x-rays were 
assessed as still showing a granuloma.  

The veteran underwent another gastroscopy in February 1996, 
with observation of three known polyps surrounding the 
anastomosis of his past partial gastrectomy.  These polyps 
were assessed as essentially unchanged.  

In January 1997 the veteran was seen by VA for complaints of 
shortness of breath and discomfort in the middle of the 
chest.  The veteran elaborated that for the past six months 
he had upper chest discomfort with walking approximately 100 
yards or with exertion.  The chest pain was associated with 
the shortness of breath.  There was no associated nausea or 
diaphoresis.  On examination, the lungs were clear and 
without edema.  Cardiac testing was ordered in an effort to 
address these complaints.  An EKG was found to be mostly 
normal.  Some dietary changes were recommended as part of a 
treatment for shortness of breath.  

Upon follow-up in February 1997, the veteran reported doing 
much better with regard to chest pressure on activity, 
following dietary changes.  Lungs were clear on examination.  

The veteran underwent a VA gastrointestinal examination for 
compensation purposes in May 1998.  He then complained of 
upper gastrointestinal burning which he reported was present 
all the time and rose up in his throat.  His history of 
gastrectomy was noted.  He reported having no vomiting, no 
hematemesis, no hypoglycemic reactions, no diarrhea or 
constipation, and no weight loss or weight gain.  A history a 
year earlier of black, tarry stools was noted.  Ongoing 
treatment included Pepcid, Cisapride, and vitamin B-12 
injections.  The veteran reported that the burning was 
relieved with Pepcid, only to return an hour or two later.  
On examination, the veteran had upper abdominal tenderness 
and slight guarding.  The examiner diagnosed gastroesophageal 
reflux disease, gastric polyps by history, and peptic ulcer 
disease with hemi- (or slightly more) gastrectomy.

In June 1998 the veteran underwent a gastric pouch biopsy.  
The pouch was then noted to be fire red.  Five specimens were 
obtained.  These tissue samples showed atrophy, inflammation, 
and metaplasia.  

The veteran's terminal hospitalization was at a VA facility 
from September 1998 until his death in November 1998.  The 
hospitalization was initially for left lung effusion, 
shortness of breath, and cough.  The report of that 
hospitalization notes a failure to find cancer upon 
bronchoscopy.  A thoracentesis revealed blood pleural 
effusion, but this was also cytologically negative for 
cancer.  Probable lung cancer was assessed based on the 
veteran's presentation including blood pleural effusion.  The 
veteran's family declined more aggressive diagnostic 
techniques due to the veteran's advanced age and infirmity.  
(The hospitalization report states, "advanced age and 
fertility," but it is the Board's conjecture that this was a 
typographic error.  In any event, this ascription of reasons 
for the family's refusal of further testing for the veteran's 
cancer is not material to this case.)  The hospitalization 
report states that lung cancer was the cause of death.  

A September 1998 VA bronchoscopy pathology report of multiple 
tissue samples informs that these were found to be only 
mildly inflamed, normal bronchial tissue, without evidence of 
malignancy.  

At a September 2001 hearing before the undersigned, the 
appellant testified that the veteran had a gastrectomy in the 
1950's.  She added, in effect, that while biopsies were taken 
of his lungs, no cancer was ever found, and hence there was 
no basis for the diagnosis of lung cancer.  Accordingly, she 
asserted as her theory of the case that the veteran had 
stomach cancer that had metastasized to the lungs, and that 
it was thus his service-connected stomach cancer that was the 
cause of his death.  However, she testified that the veteran 
had never received treatment where a diagnosis of stomach 
cancer was made.  However, she asserted that a VA physician 
had told her that it was possible that the veteran had a 
cancer of the intestines that traveled elsewhere, but that 
the physician did not write this opinion down.  She argued in 
the alternative that she believed that his service-connected 
stomach disorder otherwise was somehow related to his death.

At the hearing, the appellant testified that the veteran 
received all his recent medical care at VA facilities.  

The Board must considered the appellant's assertion, made at 
her hearing, that a VA physician had told her that it was 
possible that intestinal cancer had spread elsewhere.  
However, the Board need not rely only on the appellant's 
assertion, because the claims folder contains a January 1999 
letter from a VA physician documenting that medical opinion.  
In the letter, the physician explained that the diagnosis of 
the veteran's lung cancer was based on the presence of 
hemorrhagic pleural effusion and damage to lung tissue with 
probable lung mass.  The physician noted that despite several 
attempts to obtain the correct tissue sample, no sample of 
the cancer was obtained to support a histologically-based 
diagnosis.  The physician added that because no cancerous 
tissue was obtained, the origin of the cancer could not be 
ascertained with certainty.  He noted that while the cancer 
may have started in the lung, it may have also started 
elsewhere.  He added that a June 1998 biopsy of the veteran's 
post-surgical stomach pouch showed intestinal metaplasia, 
which, while not indicative of the presence of cancer, may 
precede the development of cancer.  The physician thus 
implied that it was a possibility that in fact post-surgical 
stomach lining tissue progressed from metaplasia to cancerous 
tissue, and then metastasized to the lungs, resulting in the 
veteran's lung cancer.  

However, this January 1999 medical opinion, by making a 
conclusion of mere "possibility," is too much in the realm 
of conjecture, and hence not a sufficiently definite medical 
statement of diagnosis and causation between an intestinal 
cancer associated with the veteran's service-connected status 
post incomplete gastrectomy, and cancer within the lungs 
ultimately causing the veteran's death.  These speculations, 
while made by a physician, of a possibility of an undiagnosed 
intestinal cancer and a further possibility of the spread of 
that cancer and the still further possibility of a link 
between that metastasized cancer and the cause of death, are 
all within the realm of possibility rather than probability.  
Both Federal regulation and case law preclude granting 
service connection predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (1997); see Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence").

In this case, a medical opinion was obtained by a VA 
oncologist who reviewed the claims folder and considered the 
possible causes of the veteran's death based on the 
evidentiary record.  That physician in an April 2004 
statement reviewed the relevant history both of the veteran's 
multiple gastrointestinal disorders over the years and of the 
respiratory signs and findings prior to the veteran's death.  
The physician then noted that while the veteran did not have 
a definite diagnosis of lung cancer, the presumed diagnosis 
of lung cancer was based on the veteran's presentation and 
symptomatology.  The physician concluded that it was not 
likely that the veteran's status-post subtotal gastrectomy 
was related to his lung cancer, and further concluded that it 
was not likely that the status-post subtotal gastrectomy was 
related to the cause of death.  

By further statements in August 2004, the same VA oncologist 
opined that it was more likely than not that the veteran died 
of lung cancer.  He also opined that the veteran's death was 
unrelated to his service-connected 1952 gastrectomy.  The 
physician elaborated by reviewing the clinical evidence, 
including the record of the veteran's hospitalization in 1998 
when a large left pleural effusion and multiple small masses 
were found by CT scan.  The physician noted that a pleural 
synthesis was inconclusive; a bronchoscopy showed evidence of 
airway narrowing, but biopsies taken were inconsistent with 
malignancy.  The physician noted that the family had declined 
further procedures to arrive at a definite diagnosis of lung 
cancer, and there was accordingly no histological evidence to 
support the diagnosis of lung cancer.   

Thus, in this case there are medical diagnoses of lung cancer 
and a death certificate with the conclusion that the veteran 
died of lung cancer.  There is also a VA oncologist's 
opinion, based on a thorough review of the record, that the 
veteran more likely than not died of lung cancer.  This was 
based on the medical evidence presented, including a CT scan 
showing pleural effusion and multiple small masses.  Thus, 
the opinion of lung cancer was based on medical evidence, 
even though the diagnosis was not definitive because 
definitive tests had not been successful.  There is no 
medical evidence in the realm of probability, rather than 
possibility and speculation on remote possibilities, to 
support the claimant's assertion that the veteran's service-
connected status-post subtotal gastrectomy was causally 
related to his death, or that it somehow contributed to the 
onset of death.  Accordingly, the preponderance of the 
evidence is against the assertion that a service-connected 
disorder caused or substantially contributed to the veteran's 
death.  38 C.F.R. § 3.312.   Hence, the preponderance of the 
evidence is against the claim, and, therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


